Mr. Chief Justice QuiñoNes,
after making the above statement of facts, delivered the opinion of the court.
Although in the initial written petition calling for the institution of proceedings to establish ownership it should be stated whether or not the petitioner has a written dominion title, the statement that he has no recorded title being insufficient for the purpose, the court having allowed the inquiry applied for without such requisite, it cannot now, after having gone through al'l the stages of the proceeding, dismiss it on its own motion by reason of a defect of form which the court could and should have corrected at the commencement thereof, by absolutely refusing to allow the inquiry applied for; . .
On the other hand, Ignaeia Pinto has shown by the con-*155earring testimony of two witnesses.of legal age and residents of the locality in which the land is situated, that the petitioner had acquired the same by purchase from Maximina Martinez in the year 1881, that is, some twenty-three years ago, from which time she has been .in quiet and peaceable possession thereof, which requisites are more than sufficient to acquire, by prescription, ownership of real property, according to article 1957 of the old Civil Code, and Judicial Order of April 4, 1899, which requires for said purpose only an uninterrupted possession for six years, in good faith and with proper title.
In view of the legal provisions cited, and article 395 of the Mortgage Law in force, we adjudge that we should reverse. and do reverse the judgment appealed from and approve the desired proceedings to establish ownership; and declaring that Ignacia Pinto has proved her ownership of the land specified in the petition instituting' these proceedings, we order that a certified copy of the present decision he issued to her, together with such other data as she may desire for purposes of its admission to record in the Registry of Property.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzhacher did not sit at the hearing of this case.